ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
Since the original submission of this case, appellant’s representation by counsel has been challenged on motion for rehearing.
Appellant now insists that the court failed to appoint a qualified attorney to represent him, as is required by law.
The indictment charged the offense of murder with malice aforethought. The punishment for the commission of said offense may be by death and therefore, under the express provisions of Article 47, Y.A.P.C., the offense is a capital felony.
The record shows that the trial court, after determining that the appellant desired but was unable to employ counsel, appointed an attorney to represent him.
Appellant alleges in his motion for rehearing, and urges in his brief, that the attorney appointed by the trial court to represent him failed to pay his annual dues to the State Bar of Texas in 1946, that he was later given proper notice that such dues were delinquent, to which he made no response, and, because of non-payment of his dues, his name was in 1946 removed from the rolls of the State Bar. It is further shown that since 1946 he has not paid any dues nor applied for reinstatement. A written statement from the office of the State Bar is attached to appellant’s brief which recites facts that support the motion.
It is mandatory that the trial court, unless waived, appoint counsel to represent an accused in a capital case. Vernon’s Ann. Texas Const., Art. I, Sec. 10, and authorities there cited.
Article 494, V.A.P.C., in part, provides:
“When the accused is brought into court for the purpose of being arraigned, if it appears that he has no counsel and is too poor to employ counsel, the court shall appoint one (1) or more practicing attorneys to defend him.”
*103Arraignment of the accused is required only in capital cases. Article 491, V.A.C.C.P.
Not only do the Constitution and statutes of this state require the appointment of counsel in a capital felony case, but the same is also required under the due process clause of the 14th Amendment to the Federal Constitution under the decisions of the Supreme Court of the United States.
The State Bar Act, Article 320a-l, Section 3, V.A.C.S., provides :
“All persons who are now or who shall hereafter be licensed to practice law in this State shall constitute and be members of the State Bar, and shall be subject to the provisions hereof and the rules adopted by the Supreme Court of Texas; and all persons not members of the State Bar are hereby prohibited from practicing' law in this State.”
Article IV, Section 5, of the rules promulgated by the Supreme Court of Texas, reads as follows:
“A member in default of payment of the fee for sixty days after it is due shall be regarded as delinquent and shall be given written notice thereof by the Clerk of the Supreme Court. If the delinquent member fails to pay such fee within thirty days thereafter, he shall cease to be a member, but shall be reinstated upon payment of the fees due at the time he ceased to be a member, together with fees for the current year and for any intervening fiscal years during which he has practiced law in the State of Texas. If at the end of ninety days after June 1, a member has not paid to the Clerk membership dues for the current year, the Clerk shall strike from the rolls of the State Bar the name of the delinquent member.
“Any County or District Judge, or any Judge of any Appellate Court of this State, shall have the right, and it shall be his duty to refuse any person the privilege of practicing in such court, unless such person is currently a member of the State Bar of Texas in good standing. Any lawyer in this State whose name has been stricken from the rolls of the State Bar for non-payment of dues, and who has not been reinstated, shall not be permitted to practice law in this State, and if such lawyer does engage in the practice of law, such continued practice of law by such delinquent member shall constitute the unauthorized prac*104tice of law on the part of such person, and he may be enjoined by any Court of competent jurisdiction.”
An attorney is an “officer of the court.” Courts of record have the inherent power to inquire into the qualifications of persons practicing law therein. This power is essential to the fair administration of justice and an orderly discharge of the judicial function.
The court-appointed attorney filed a brief and presented oral argument on the original submission of this case. This court was then unaware of his failure to pay his State Bar dues.
It appears that the only attorney appointed by the court to represent the appellant was not at the time authorized to practice law in this State, as provided and required by the statutes and the rules of the Supreme Court of Texas.
The right of an accused charged with a capital felony to have the trial court appoint a duly qualified practicing attorney to represent him is a valuable right conferred by statute, and it was error to fail to follow its mandatory provisions.
The action of this court herein is in pursuance to the mandates of the legislature and the rules of the Supreme Court of Texas, supra, prohibiting all persons not members of the State Bar from practicing law in this state. Any other holding than the one we now make would nullify the entire State Bar Act.
Appellant’s motion for rehearing is granted, the order of affirmance is set aside, and the judgment is now reversed and remanded.